Citation Nr: 0706729	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  00-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected scar 
of the abdomen, status post exploratory laparotomy and 
exploration of right kidney, deformity, right iliac bone.  

2.  Entitlement to an increased evaluation for a service-
connected scar of the abdomen, status post exploratory 
laparotomy and exploration of right kidney, deformity, right 
iliac bone, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1958.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2004, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

In October 2004, the Board remanded the matter to the RO for 
further development.  The matter has subsequently been 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  A low back disorder, to include arthritis, did not have 
its onset during active service, did not manifest to a degree 
of 10 percent or more within one year of separation from 
active service, is not otherwise etiologically related to 
active service, and was not caused or aggravated by a 
service-connected disability.  

2.  The veteran's service-connected scar of the abdomen, 
status post exploratory laparotomy and exploration of right 
kidney, deformity, right iliac bone, results in no more than 
moderate injury to Muscle Group XIX; superficial scars less 
than 144 square inches in an area that are not productive of 
functional impairment or limitation of motion and are not 
unstable or painful on examination or objective 
demonstration; no limitation of motion of the thigh; no 
genitourinary manifestations; and no digestive system 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability, on a direct basis and as secondary to a 
service-connected scar of the abdomen, status post 
exploratory laparotomy and exploration of right kidney, 
deformity, right iliac bone, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  The criteria for a rating higher than 10 percent 
disabling for a service-connected scar of the abdomen, status 
post exploratory laparotomy and exploration of right kidney, 
deformity, right iliac bone, have not been met.  38 U.S.C.A. 
§ 1155 (West 2006); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5319 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001 & 2006), Diagnostic Code 7802 (2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

In this case, the initial rating decision by the RO occurred 
before the enactment of the VCAA in November 2000.  As VCAA 
notice was not mandated at the time of the initial RO rating 
decision in November 1999, the RO did not err in not 
providing such notice.  Id., VAOPGCPREC 7-2004.  The Court 
did state that the veteran does have the right to VCAA 
content-complying notice and subsequent VA process.  
Pelegrini 18 Vet. App. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
April 2001, November 2004, and June 2006.  The April 2001 
letter informed the veteran of the requirements to establish 
a successful claim for service connection on both direct and 
secondary bases.  The November 2004 letter informed the 
veteran of the evidence necessary to substantiate a claim for 
an increased rating.  Both letters told the veteran of his 
and VA's respective duties in obtaining evidence and asked 
him to submit evidence and/or information, which would 
include that in his possession, to the RO.  Notice as to 
assignment of effective dates and additional notice regarding 
disability ratings was provided to the veteran in the June 
2006 letter.  The content of these notice letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect.  In this regard, the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, since the November 2004 letter, additional 
evidence from VA and non-VA treatment providers has been 
obtained and the veteran was afforded appropriate VA 
examinations.  The RO's issuance of the July 2006 
supplemental statement of the case afforded the veteran 
additional process.  As the Board is denying his claim for 
service connection, any defect in timing of the notice 
regarding the assignment of disability ratings and effective 
dates cannot result in prejudice to the veteran.  Similarly, 
because the Board is denying his claim for an increased 
rating, any defect in timing of the notice regarding 
effective dates cannot result in prejudice to the veteran.  
For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice.

Medical records are associated with the claims file, 
including reports from VA and non-VA health treatment 
providers.  Relevant evidence is of record from Dr. Stibitz, 
Alpena General Hospital, and Dr. Boehm.  A November 2002 
response from the Social Security Administration (SSA) 
indicates that the veteran's SSA records are no longer 
available.  Appropriate VA examinations were afforded the 
veteran in May 1999, September 2003, and June 2006.

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  




Service connection

The veteran contends that he currently suffers from a low 
back disorder as the result of his service-connected scar of 
the abdomen, status post exploratory laparotomy and 
exploration of right kidney, deformity, right iliac bone.  
His service-connected disability is the result of a gunshot 
wound for which he underwent an exploratory laporotomy 
contemporaneous to the in-service injury.  He argues that he 
has pain when bending over which he attributes to residuals 
of the gunshot wound and/or the laporotomy.  Therefore, the 
Board has considered his claim on both direct service 
connection and secondary service connection theories of 
entitlement.  Both theories of entitlement were considered by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claims for service connection and an 
increased rating are both undertaken with this duty in mind.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2006).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2006).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has claimed that his low back disorder is a 
result of the gunshot wound and resulting surgery during 
service; events that have already been conceded by VA, as 
evidenced by an earlier grant of service connection for a 
disability arising out of this in-service injury.  A June 
2006 VA x-ray report establishes that the veteran currently 
has degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lower thoracic spine.  
Thus, the issue of service connection for a low back disorder 
turns on whether the veteran's current low back disorder had 
its onset during service, is otherwise etiologically linked 
to his service, or was caused or aggravated by his service-
connected disability, or whether arthritis manifested to a 
degree of 10 percent or more within one year of separation 
from service.  

The first medical evidence of record of a back disorder is a 
September 1986 radiology report from Alpena General Hospital, 
stating an impression of mild arthritis of the veteran's 
lumbosacral spine.  An April 1987 report, from Dr. Leo 
Modzinski D.O., indicates that the veteran had degenerative 
arthritis of the lumbosacral spine.  Also of record is an 
April 1987 report from Thunder Bay Chiropractic Center, 
stating that the veteran had hypolordosis of the lumbo-sacral 
spine.  This letter also states that the veteran had low back 
pain for five years' duration.  A VA Medical Certificate, 
dated in August 1987, reported that the veteran complained of 
degenerative arthritis of his knees, back and shoulder due to 
heavy labor as a construction and computer worker.  

The next relevant evidence is a report of a May 1999 VA 
medical examination of the veteran's spine.  This examination 
report includes a history provided by the veteran that he had 
low back pain since the gunshot incident during service.  He 
denied any other injuries, including any direct trauma to his 
back.  At this time the veteran was not using a brace or 
cane.  X-rays of his lumbosacral spine showed no definitive 
pathology.  A diagnosis was rendered of chronic low back 
strain.  A post-service work history was also obtained from 
the veteran.  After service, he worked in maintenance and 
building siding.  

Also of record is a September 2002 VA clinic note reporting a 
complaint of low back pain.  The assessment was acute low 
back strain.  In a January 2003 VA clinic note, the veteran 
reported that he had lumbar spine pain since his gunshot 
wound in service.  

June 2004 records from a private physician, Dr. H. Stibitz, 
contain a report of low back pain.  The veteran reported 
concern that the back pain originated in his kidneys.  The 
physician found no tenderness of the veteran's back and 
provided an impression that his back pain was probably of 
orthopedic origin.  

During the May 2004 hearing, the veteran responded to 
questions regarding the onset of his low back disorder with 
testimony concerning problems with his kidneys.  Hearing 
transcript at 7.  In short, he testified that Dr. Stibitz had 
attributed his low back problem to problems with his kidneys.  
He went on to testify that he had a cyst on his left kidney, 
unrelated to service, and that his surgery during service 
involved reconstruction of his right kidney.  The Board notes 
that an August 1995 VA report of an ultrasound diagnostic 
test of the veteran's left and right kidneys revealed an 
abnormality at the lower pole of the left kidney but an 
otherwise normal study.  Similarly, a May 2005 report of an 
ultrasound of the veteran's kidneys revealed an essentially 
normal right kidney.  

The veteran again underwent a VA examination of his spine in 
June 2006.  He used a cane to ambulate and reported that he 
had done so for the past four to five years.  X-rays of his 
right hip showed no bone abnormality.  X-rays of his 
lumbosacral spine showed degenerative changes in the lower 
thoracic spine, multilevel degenerative disc disease, and 
facet joint arthropathy at L5 - S1.  The impression was 
degenerative disc and facet joint in the lumbar spine, mostly 
at L5-S1.  The examiner indicated that he had reviewed the 
veteran's claims file and stated that the currently diagnosed 
low back disorder was not caused by, the result of, or 
aggravated by his service-connected disability.  In so 
stating, the examiner indicated that the veteran had, at 
most, typical changes of his lumbar spine for a man of his 
age.  The examiner also stated that the veteran said he had 
low back pain over the past three years and that if his low 
back disorder was related to his injury approximately 47 
years ago, there would have been an earlier onset of 
symptoms, more severe changes, and a history of surgical 
repair of the lumbar spine.  

Only the veteran's own assertions relate his current low back 
disorder to his active service.  In this regard, he points 
only to his gunshot wound as the onset of his low back pain, 
and does not indicate that any other in-service event caused 
him any difficulty.  Therefore, whether on a secondary or 
direct theory of entitlement, his claim derives from this one 
incident during service.  While the veteran is competent to 
testify to his symptoms, as a layperson, he is not competent 
to provide medical evidence of the etiology of his current 
low back disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Thus, the only competent evidence of record addressing the 
etiology of the veteran's current low back disorder, the June 
2006 examination report, indicates that this disorder is not 
related to his service-connected disability or his in-service 
injury.  Although the examiner partially rested his opinion 
on the veteran's report that he had back pain for only the 
past three years, a statement contradicted by the veteran's 
earlier reports of back pain, the examiner's opinion is 
otherwise sufficiently supported by clear rationale and has 
considerable probative value.  The examiner's reasoning that, 
if the veteran's current back problems were related to his 
in-service injury there would be more severe changes shown, 
is itself sufficient to support the opinion.  

The Board acknowledges the veteran's assertions that his low 
back has hurt since the in-service injury resulting in his 
gunshot wound.  However, the record contains no evidence of 
complaint or treatment for his low back until the 
aforementioned September 1986 radiology report.  This is 
twenty-eight years after his separation from service, and 
follows his reported work history in computer and 
construction work, both of which he claimed, at that time, to 
have caused his back pain.  In rendering a determination on 
the merits of a claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Finally, since there is no evidence of arthritis of his spine 
within one year of discharge from service, the provisions of 
38 C.F.R. § 3.307 and 3.309(a) are inapplicable.




Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Service connection was established for scar of the abdomen, 
status post exploratory laparotomy and exploration of right 
kidney, deformity, right iliac bone in a July 1988 rating 
determination.  A 10 percent rating was assigned under 
Diagnostic Code 7301-5316, and that rating remained in effect 
until the present claim was filed in March 1999.

In the July 1988 rating determination, the RO assigned a 
hyphenated diagnostic code to the veteran's service-connected 
scar of the abdomen, status post exploratory laparotomy and 
exploration of right kidney, deformity, right iliac bone.  
Diagnostic Code 7301 provides criteria for rating a 
disability of the digestive system, adhesions of the 
peritoneum.  Diagnostic Code 5316 provides criteria for 
rating injuries of Muscle Group XVI.  The veteran's 
disability arises out of an in-service gunshot injury.  The 
Court has recently held that hyphenated codes are only 
appropriate for diseases, and that they are inappropriate for 
injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  As 
explained below, the Board has considered rating criteria for 
muscle injury and has considered whether the veteran's 
disability on appeal warrants a separate rating for digestive 
system disability.  

In the July 1988 rating determination, the RO evaluated the 
veteran's service-connected disability under 38 C.F.R. § 
4.73, Diagnostic Code 5316 for injuries to Muscle Group XVI.  
Muscle Group XVI includes the muscles of the pelvic girdle, 
the psoas, ilacus, and pectineus, which function to flex the 
hip.  Id.  Under Diagnostic Code 5316, a 0 percent or 
noncompensable rating is awarded when there is slight 
disability.  A 10 percent rating is assigned for a moderate 
disability, a 20 percent rating is assigned for a moderately 
severe disability, and a 30 percent rating is assigned for a 
severe disability.  Id.  

As explained below, the June 2006 VA examiner found muscle 
damage only to the Group XIX muscles.  Furthermore, no 
evidence of record specifically identifies injury to muscles 
of Muscle Group XVI.  The RO evaluated the muscle injury 
under Diagnostic Code 5316, for injuries to muscle group XIV, 
and under Diagnostic Code 5319, for injuries to muscle group 
XIX.  Since no evidence of record reports injuries to muscle 
group XIV, and the only reported injuries are to Muscle Group 
XIX, the Board finds that Diagnostic Code 5319 is applicable 
to the veteran's disability resulting in muscle injuries, but 
Diagnostic Code 5316 is not applicable.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (when the Board 
decides to evaluate a disability under one Diagnostic Code 
rather than another, the Board should explain its decision).  
Regardless, as no evidence shows that more than one muscle 
group is involved, and because the rating criteria and 
percentages are identical for both muscle groups, no 
prejudice results to the veteran, whether the veteran's 
disability is evaluated under Diagnostic Code 5316 or 5319.  

38 C.F.R. § 4.73, Diagnostic Code 5319 provides rating 
criteria for injuries to Muscle Group XIX.  Muscle Group XIX 
includes the muscles of the abdominal wall and the lower 
thorax, the rectus abdominis, external oblique, internal 
oblique, transversalis, and quadratus lumborum.  These 
muscles function in support and compression of the abdominal 
wall and lower thorax, flexion and lateral motions of the 
spine, and as synergists in strong downward motion of the 
arm.  Id.  Under Diagnostic Code 5319, a 0 percent or 
noncompensable rating is awarded when there is slight 
disability.  A 10 percent rating is assigned for a moderate 
disability, a 20 percent rating is assigned for a moderately 
severe disability, and a 30 percent rating is assigned for a 
severe disability.  Id.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (2006).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through and through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

In May 1999, the veteran underwent a VA examination of his 
service-connected disability.  He did not complain of 
anything pertaining to his abdomen, including his surgical 
scars.  The physical examination merely confirmed his 
abdominal scars resulting from the exploratory laporotomy and 
hiatal hernia surgery.  

Clinical notes contain no complaints of pain, weakness, 
fatigue, loss of coordination or uncertainty of movement due 
to muscle injury.  

In June 2006, the veteran was again afforded a VA 
examination.  He reported that he weekly experienced moderate 
flare ups of his muscle injury residuals, lasting one to 
three seconds of intense pain, but denied any additional 
limitation of function due to the flare ups.  This examiner 
found that the injured muscle group was Muscle Group XIX, 
including the rectus abdominus, internal oblique and external 
oblique.  All affected muscles had strength of 4.  There was 
no tissue loss of the oblique muscles but the examiner did 
indicate injury of the rectus abdominis with tissue loss.  
Muscle function was found to be normal in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living.  A palpable defect of the right iliac rest, 
posterior rim was found.  There was no loss of deep fascia or 
muscle substance.

The Board finds that the veteran's muscle injury is 
appropriately rated as moderate.  While he is rated for 
injury to Muscle Group XVI and the most recent examination 
revealed injuries to Muscle Group XIX, there is no evidence 
that the veteran's through and through gunshot wound resulted 
in injury to more than one muscle group.  Nor is there any 
evidence that his laporotomy resulted in a through and 
through injury to a separate muscle group.  

As the veteran's muscle injury resulted from a through and 
through wound, his rating can be no less than that assigned, 
for moderate muscle injury.  Because there is no evidence 
that his injury resulted in an open comminuted fracture, a 
higher rating is not automatically warranted.  Although the 
June 2006 examination found tissue loss with regard to the 
rectus abdominis, the examiner indicated that there was no 
loss of deep fascia or muscle substance, no intermuscular 
scarring, and that the muscle function was normal in terms of 
comfort, endurance, and strength sufficient to perform 
activities of daily living.  The veteran's complaints of pain 
are limited to a few seconds at a time, and, by his report, 
do not cause any loss of function.  The record is absent for 
consistent complaints of loss of power, weakness, or lowered 
threshold of fatigue resulting from his muscle disability.  
Indeed, the May 1999 VA examination found the veteran to be 
essentially asymptomatic.  Furthermore, the record is absent 
for any evidence that his muscle injury resulted in the 
inability to keep up with work requirements.  No evidence of 
record shows the veteran's scars to be adherent, ragged, or 
depressed.  There is no x-ray evidence of scattered foreign 
bodies as a residual from the gunshot wound.  Only the 
through and through nature of his gunshot wound meets the 
requirement of a moderate disability rating.  The criteria 
for a higher disability rating are not met.  

The Board has also considered other diagnostic codes which 
may result in either a higher or separate rating.  These 
include diagnostic codes addressing scars.

During the pendency of the veteran's claim and appeal, the 
criteria for rating disabilities of the skin were changed by 
an amendment to the rating schedule that became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

38 C.F.R. § 4.118, Diagnostic Code 7804, both prior to and 
since the amendment, provided for a 10 percent rating for 
painful superficial scars.  Prior to the amendment, the 
criteria for a compensable rating required tender and painful 
scars on objective demonstration, while the amended version 
required scars painful on examination.  

The veteran's scars have never been found to be painful on 
examination or objective demonstration.  No VA or non-VA 
medical evidence shows the veteran to have painful scars.  
The May 1999 examination report indicated that he had no 
complaints regarding his disability.  

In September 2003, the veteran underwent a VA examination of 
his scars.  He reported daily intermittent pain, lasting up 
to six hours, and unbearable pain once per year.  Physical 
examination revealed a 16 by 0.5 inch flat horizontal scar of 
the right hypochondriac area, an 8.5 by 1 inch vertical scar 
in the right paraumbilical area ending just above the 
symphysis pubis, and a midline scar from a hiatal hernia 
repair from the mid sternal to the epgastric areas.  The 
examiner described the hypochondriac scar as stable, not 
adherent, superficial, not deep, without inflammation, edema 
or keloid formation, and tender to the touch.  The 
paraumbilical scar was described as flat, without keloid 
changes, nonadherent, nontender, superficial, stable, without 
induration or inflexibility of the skin.  Both scars were 
found to not result in limitation of function.  This examiner 
rendered a diagnosis of residual scar on the abdomen from 
gunshot injury, pain and tenderness in the scar area by 
history.  

The June 2006 examiner reported that the veteran had painful 
scars by history only.  This examiner described the veteran's 
scars as a horizontal right flank scar of 0.5 centimeters 
(cm.) wide and 30 cm. long, a scar to the left of the xyphoid 
to the left of umbilicus 0.5 cm. wide and 30 cm. long, and a 
oblique right lower quadrant scar 0.3 cm. wide and 3 cm. 
long.  

Only the September 2003 VA examiner found any evidence of 
disability caused by the veteran's service-connected scars.  
However, this examiner only found the right hypochondriac 
scar to be tender.  Neither the September 2003 examiner, the 
June 2006 examiner, nor any other medical professional, found 
the veteran's scars to be painful on examination or on 
objective demonstration.  Both the old and amended versions 
of Diagnostic Code 7804 provide compensable ratings only upon 
an objective finding of pain.  Following their examinations, 
both VA examiners only reported pain in the scar area by 
history.  Therefore, the criteria for a rating under 
Diagnostic Code 7804 have not been met and no rating under 
this Diagnostic Code is warranted.  

No evidence of record shows that the veteran's scars result 
in limitation of motion or loss of function, adhere to 
underlying tissue, result in skin ulceration or breakdown, 
are deep, poorly nourished, or unstable.  Therefore, ratings 
are not warranted under Diagnostic Codes 7803 and 7805, 
effective prior to August 30, 2002, and under Diagnostic 
Codes 7801, 7803, and 7805, effective since August 30, 2002, 
are not for application.  38 C.F.R. § 4.118 (2001 & 2006).  
Nor do the veteran's scars meet the criteria for a 
compensable rating under the amended Diagnostic Code 7802 as 
the surface area of the scars does not approach 929 square 
cms.  38 C.F.R. § 4.118 (2006).  

The Board has also considered whether the veteran's service-
connected disability warrants a separate rating for 
orthopedic manifestations, and agrees with the RO's 
determination, stated in the July 2006 supplemental statement 
of the case, that no orthopedic disability is shown by the 
evidence of record.  

Again, no competent objective evidence of record shows the 
veteran to suffer from any orthopedic manifestations 
attributed to his service-connected disability.  While 38 
C.F.R. § 4.71a Diagnostic Codes 5251, 5253, or 5253, for 
limitation of motion and/or impairment of the thigh, contain 
criteria applicable to disabilities of the hip, the June 2006 
VA examination measured completely normal active range of 
motion of the right hip, in all relevant planes.  This 
examiner provided, as a diagnosis, "[n]o orthopedic 
condition of the right hip found."  Because the examiner 
also found that the veteran did not demonstrate any pain on 
motion or additional loss of motion on repetitive use of his 
right hip, 38 C.F.R. § 4.40 and § 4.45, addressing pain on 
motion of a joint, are not for application.  For these 
reasons, a separate rating for the veteran's right hip, under 
a Diagnostic Code addressing orthopedic disability, is not 
warranted. 

The June 2006 examiner found a completely normal range of 
motion of the right hip.  No other competent medical evidence 
of record shows the veteran to suffer an orthopedic 
manifestation of his service-connected disability.  
Therefore, a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5253, or 5253, for limitation of motion and/or 
impairment of the thigh, is not available.  

Diagnostic codes for rating genitourinary manifestations of 
the veteran's service-connected disability were also 
considered.  While the veteran has asserted that he suffered 
injury to his right kidney from the in-service gunshot wound, 
the record contains no objective evidence of any such injury.  
Indeed, ultrasound evidence, from August 1995 and May 2005, 
revealed no problem with the veteran's right kidney, the side 
of his body that suffered the gunshot wound.  While a cystic 
mass was found on the veteran's left kidney, the June 2006 
examiner found that this renal cyst was not related to the 
veteran's service-connected disability.  

There is a history of obstructive voiding and erectile 
dysfunction, but the June 2006 examiner attributed these 
symptoms to nonservice-connected medical conditions, the 
veteran's diabetes and benign prostatic hypertrophy.  Because 
the veteran's present genitourinary disorders have been found 
to be unrelated to his service-connected disability, ratings 
for these conditions would not be appropriate.  

Whether the veteran's service-connected disability results in 
disability of the digestive system under Diagnostic Code 7301 
has also been considered by the Board.  However, no medical 
evidence of record attributes any disorder of the digestive 
system to the veteran's service-connected disability.  

During the June 2006 VA examination, the veteran reported 
episodes of abnormal colic, nausea or vomiting, and abdominal 
distension less than monthly for duration of 30 minutes.  He 
also reported pulling pain on attempting to work.  Providing 
a separate rating for the veteran's reports of pulling pain 
on attempting to work would amount to compensating the 
veteran under two diagnostic codes for the same manifestation 
of his disability.  See 38 C.F.R. § 4.14.  Diagnostic Code 
5319 contemplates disability of the muscles that function to 
compress and support the abdominal wall and the cardinal 
signs and symptoms of muscle injuries include pain.  

As to the report that the veteran experienced monthly 
digestive distress, no evidence of record has linked those 
complaints to his service-connected disability.  Indeed, 
while the veteran has been treated in the past for digestive 
symptoms, physicians have attributed these symptoms to 
nonservice-connected causes.  

In April 1992, the veteran underwent an esophagoscopy, 
gastroscopy, duodenoscopy, biopsy, brush cytology, 
photography, and CLO test to address his digestive 
complaints.  A report of these test results, from the Burns 
Medical Center, contains a postoperative diagnosis of erosive 
enterogastritis, possible mild erosive peptic esophagitis, 
and multiple small white plagues of the esophagus.  A 
September 1993 discharge note, from Dr Stibitz, reported that 
the veteran had recently undergone repair of a hiatel hernia 
because of esophageal reflux.  This physician attributed the 
symptoms to either a return of the veteran's reflux symptoms 
or diabetic gastroenteropathy.  A November 1999 clinical 
note, from Dr. Stibitz, reported that the veteran complained 
of nausea and epigastric discomfort as well as diarrhea.  
Thus, while the veteran has had complaints of digestive 
symptoms, the record clearly shows that these symptoms are of 
nonservice- connected origin.  As the record is absent for 
competent evidence that the veteran's digestive symptoms 
arise from his service-connected disability, a separate 
rating for disability of the digestive system would be 
inappropriate.  

In summary, the veteran's service-connected disability 
results in no more than moderate injury to muscle group XIX, 
scars that are not painful or tender on examination or 
unstable, no limitation of motion or functional impairment, 
and no orthopedic, genitourinary, or gastrointestinal 
manifestations.  Therefore, his claim for a disability rating 
higher than 10 percent for a service-connected scar of the 
abdomen, status post exploratory laparotomy and exploration 
of right kidney, deformity, right iliac bone, must be denied.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected 
disability.  In his claim received in November 2001, he 
reported that he had just recently been an inpatient at a VA 
hospital.  Records show that the veteran was admitted to a VA 
facility in October 2001 for complaints of dizziness and 
double vision.  He was discharged in November 2001 with 
diagnoses of dizziness, double vision, otitis media, and 
bronchitis.  There is no evidence that this admission, or any 
other hospital admission, was due to his service-connected 
disability.  

Nor does the record contain any evidence that his service-
connected disability resulted in marked interference with 
employment.  A report signed in April 1987 by Dr. Leo 
Modzinski, D.O., states that the veteran had not worked since 
1973 because of disability consisting inability to walk or 
stand due to leg pains, inability to use his hands due to 
neck arthritis and a pinched nerve, and chest pain due to 
heart problems.  He was diagnosed with emphysema, diabetes, 
diabetic neuropathy, arteriosclerotic heart disease, angina, 
peripheral neuropathy, and cervical osteophytic arthritis.  
None of these conditions is service connected and there is no 
evidence of record that the veteran's service-connected 
disability has ever resulted in marked interference with 
employment.  

In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow 


application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected scar of the 
abdomen, status post exploratory laparotomy and exploration 
of right kidney, deformity, right iliac bone, is denied.  

Entitlement to an increased evaluation for a service-
connected scar of the abdomen, 
status post exploratory laparotomy and exploration of right 
kidney, deformity, right iliac bone, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


